94 N.Y.2d 913 (2000)
729 N.E.2d 338
707 N.Y.S.2d 619
LENZ HARDWARE, INC., et al., Appellants,
v.
TERRY WILSON, Respondent.
Court of Appeals of the State of New York.
Argued February 17, 2000.
Decided March 30, 2000.
*914 John P. Speer, Little Falls, for appellants.
Felt Evans, L. L. P., Clinton (Robert A. Goldstein of counsel), for respondent.
Before: Chief Judge KAYE and Judges BELLACOSA, SMITH, LEVINE, CIPARICK, WESLEY and ROSENBLATT concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Defendant is a member of the limited liability company that operates St. Johnsville Hardware and Gifts in the Village of St. Johnsville, Montgomery County. Plaintiff, Lenz Hardware, is a local competitor. Defendant placed an advertisement in the Mohawk Valley "My Shopper" comparing its prices with those of Lenz Hardware. In large print, the advertisement invites customers to "Compare & Save." In considerably smaller print, it lists both stores' prices for a number of household items and then recites:

"No Coupon Necessary at St. Johnsville Hardware.

"We have friendly, fast service.

"We Speak English, Plumbing, Farming and Dabble in Pig Latin."
Lenz Hardware brought this defamation action asserting that the phrase, "We Speak English," falsely implied that Lenz Hardware's vice-president, an American citizen of Korean origin, is not conversant in English.
The Appellate Division majority properly upheld Supreme Court's dismissal of the complaint. Giving the phrase a natural reading in the context presented, we conclude that it is not "reasonably susceptible of a defamatory connotation" (see, Weiner v Doubleday & Co., 74 NY2d 586, 593).
Order affirmed, with costs, in a memorandum.